772 N.W.2d 344 (2009)
Kenneth SIEGEL, Sr. (Deceased), Sandra Siegel, and J. Timothy Esper, Personal Representative, Plaintiffs,
v.
Edward C. LEVY d/b/a Milford Sand and Gravel Company, Defendant-Appellee, and
Silicosis Dust Disease and Logging Industry, Compensation Fund, Defendant-Appellant.
Docket No. 139018. COA No. 289770.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the April 29, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.